t c memo united_states tax_court big hong ng petitioner v commissioner of internal revenue respondent strong hope ltd petitioner v commissioner of internal revenue respondent docket nos filed date albert c lum for petitioners debra k estrem and james p thurston for respondent memorandum opinion jacobs judge in docket no petitioner big hong ng ms ng seeks a redetermination of the following revised tax determinations made by respondent additions to tax sec sec sec sec sec sec sec year deficiency a a a a a b dollar_figure dollar_figure dollar_figure --- --- dollar_figure --- big_number big_number big_number --- --- big_number --- big_number big_number --- dollar_figure --- --- big_number --- big_number big_number --- --- --- --- --- dollar_figure big_number big_number --- --- --- dollar_figure --- --- percent of the interest on the portion of the underpayment attributable to negligence a substantial portion of the deficiencies and additions to tax was asserted in respondent's amended answer in docket no petitioner strong hope ltd strong hope a hong kong corporation wholly owned by ms ng seeks a redetermination of the following deficiency and additions to tax additions to tax_year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure the aforementioned docketed cases have been consolidated for trial briefing and opinion following concessions by the parties the issues remaining for decision are whether ms ng had unreported income in the amounts determined by respondent whether ms ng is entitled to claimed pass-through losses from her s_corporation hong kong restaurant inc whether ms ng is entitled to defer the gain from the sale of certain real_estate pursuant to sec_1031 whether ms ng received a liquidating_distribution from strong hope when that corporation transferred its interest in real_estate to her whether ms ng is entitled to the entire investment_interest deduction claimed whether ms ng is entitled to a claimed net_operating_loss_carryover whether ms ng is liable for an accuracy-related_penalty and for additions to tax for negligence substantial_understatement failure_to_file timely returns and failure to pay estimated_tax whether strong hope had discharge_of_indebtedness income whether strong hope's basis in certain real_estate that it transferred should be adjusted as determined by respondent whether respondent properly disallowed a net_operating_loss_carryover to strong hope and whether strong hope is liable for an accuracy-related_penalty and for an addition_to_tax for failure_to_file a timely return all section references are to the internal_revenue_code for the years under consideration all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference background ms ng also known as don hong ng bik hung ng leong and other names resided in san francisco california at the time she filed her petition ms ng's tax returns for all years under consideration were untimely filed ms ng was born in and came to the united_states from hong kong in approximately she studied english and music in the united_states and became a resident_alien shortly after her marriage in to sik chong leong in reno nevada they were divorced in and had no children ms ng acquired her u s citizenship in ms ng has a son timothy lee who was born in strong hope was incorporated in hong kong in it owned a 50-percent undivided_interest in a rental property pincite stockton street in san francisco during part of ms ng owned the other half interest in its petition strong hope states its principal_place_of_business to be c o poon and company cpas queens road east hong kong strong hope's tax_return was untimely filed ms ng owned or controlled the following bank accounts during the years under consideration account title bank united_states strong hope strong hope limited calif permanent union limited strong hope limited ms ng union bank bank of america bank of the orient sumitomo bank bank of america hong kong ms ng j b wings strong hope permanent union ltd hk don hong ng don hong ng ms ng and sik yuen ng hang seng bank wing lung bank wing lung bank wing lung bank wing lung bank wing lung bank wing lung bank ms ng owned interests in the following entities during the years under consideration san francisco golden dragon restaurant permanent union ltd strong hope limited calif ownership ocean city restaurant seattle hong kong inv ltd hong kong restaurant inc ocean city restaurant ocean city investments unknown hong kong permanent union limited ocean city restaurant and night club limited strong hope bik hung investment limited j b wings at least ms ng directly or indirectly owned interests in the following properties during the years under consideration property san francisco lombard larkin stockton clay franklin seattle owner ms ng ms ng ms ng and strong hope strong hope limited calif ms ng maynard south weller hong kong investments ocean city investments hong kong flat 41a stubbs road flat 41a stubbs road ms ng ms ng ms ng contends that she has difficulty understanding english which is not her native language and that accounts for discrepancies in statements she made during respondent's investigation although ms ng's trial testimony was given largely through an interpreter we found that when using english to testify she did not have any difficulty for convenience and clarity we have combined additional findings_of_fact and opinion with respect to each issue issue unreported income the largest adjustments to ms ng's income are based on respondent's determination that ms ng failed to report substantial amounts of income specifically respondent determined that ms ng failed to report a self-employment_income which was deposited into bank accounts she controlled in the amounts of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in b income consisting of deposits from hong kong into bank accounts she controlled rental and interest_income and forgiveness of debt income not subject_to self-employment_tax in the amounts of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in and c income which was deposited into the tip account discussed infra as well as other hong kong bank accounts in the amounts of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in in the amended answer respondent asserted additional unreported income totaling dollar_figure for the years under consideration from unexplained deposits to bank accounts in foreign banks of this amount at least dollar_figure arises from deposits to the tip account discussed in detail infra respondent bears the burden_of_proof with respect to the increase in the asserted deficiencies and additions to tax made in the amended answer ms ng bears the burden_of_proof with respect to the deficiencies and additions to tax determined by respondent in the notice_of_deficiency rule a ms ng claims that respondent's deficiency determination was arbitrarily derived and as a result the presumption of correctness generally attributed to the notice_of_deficiency should disappear in this regard the united_states court_of_appeals for the ninth circuit where an appeal in ms ng's case would lie has held that in order for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must come forward with substantive evidence establishing some evidentiary foundation linking the taxpayer to the income-producing activity weimerskrirch v commissioner 596_f2d_358 9th cir revg 67_tc_672 or demonstrating that the taxpayer received unreported income 680_f2d_1268 9th cir affg an order of this court see also 774_f2d_932 9th cir affg an order of this court we therefore must examine the record to determine whether there is a minimal evidentiary foundation supporting respondent's determination of unreported income in the instant case we find the record contains substantive evidence to support respondent's determination of unreported income see 994_f2d_1542 11th cir affg tcmemo_1991_636 937_f2d_1548 10th cir affg tcmemo_1989_552 we do not find that respondent's determinations were arbitrary and thus do not agree with ms ng's assertion that the burden_of_proof should shift to respondent ms ng transacted business using large amounts of cash she commingled her personal funds with funds of entities she owned or controlled in her u s and hong kong bank accounts and she commingled the funds of one entity with those of another moreover she disregarded the legal ownership of the accounts when writing checks for example she deposited into strong hope's checking account rents from property located pincite clay street which was owned by strong hope limited calif and wrote checks from strong hope's checking account to pay expenses of property located pincite lombard street which she wholly owned ms ng claims she commingled funds and used cash and cashier's checks on many occasions out of fear that the respondent or other creditors would seize her accounts revenue_agent theresa martin the revenue_agent reconstructed ms ng's income for the years under consideration by analyzing ms ng's bank_deposits and cash expenditures use of the bank_deposits and cash_expenditures_method to reconstruct income is well established 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 70_tc_1057 64_tc_651 affd 566_f2d_2 6th cir bank_deposits are prima facie evidence of income 87_tc_74 in a cash expenditures analysis the amount by which a taxpayer's cash expenditures exceeds his known sources of income is assumed to be taxable_income unless the taxpayer can show the expenditures were made from a nontaxable source 85_tc_927 in analyzing the bank_deposits the revenue_agent separated cash checks cashier's checks and wire transfers she examined the source of each deposit she separated those items subject_to self-employment_tax such as presumed receipts from the restaurants from those items not subject_to self-employment_tax such as rental income these appeared as separate adjustments in the notice_of_deficiency with respect to ms ng to the extent possible the revenue_agent eliminated those items that had been reported or came from nontaxable sources such as transfers and refinancing proceeds the revenue_agent also subtracted from unidentified cash deposits the maximum amount of reported rents that could have been paid in cash or by check moreover she subtracted substantiated partnership draws paid directly to ms ng by golden dragon restaurant we are satisfied that the revenue_agent gave ms ng credit for every nontaxable source_of_income that could be identified moreover before the trial respondent conceded certain nontaxable items that became apparent from records and documents summonsed from hong kong after the notice_of_deficiency was issued and certain other items ultimately substantiated by ms ng during a date interview ms ng told the revenue_agent that she had only one foreign bank account from through and that only her salary from ocean city restaurant and night club limited in hong kong ocean city hk was deposited into that account in response to a discovery request ms ng's counsel informed respondent that ms ng had signature_authority over foreign accounts one account at hang seng bank and one account at wing lung bank which belonged to ocean city hk ms ng refused to consent to the release of her foreign bank records until ordered to do so by the u s district_court for the northern district of california the revenue_agent ultimately discovered and obtained records showing that ms ng had one account at hang seng bank and six accounts at wing lung bank the additional income asserted in the amended answer involves deposits to ms ng's bank accounts at hang seng bank and wing lung bank the revenue_agent also analyzed ms ng's cash expenditures those expenditures that could not be traced to a nontaxable source or reported income were considered unreported income for example the revenue_agent included dollar_figure as unreported income for which was the amount ms ng paid in cash for a cashier's check on date because the revenue_agent could not trace that cash purchase to a nontaxable source tip account one of the hong kong accounts the revenue_agent examined was referred to by the parties as the tip account the reason for such nomenclature is because the deposits into this account came from tips paid to employees of ocean city hk ms ng denies ownership of this account ocean city hk has seating capacity for approximately big_number people and is the largest restaurant in hong kong ms ng owned at least a 5-percent interest in ocean city hk and was employed there as deputy managing director from until her duties included supervision of personnel floor shows and food preparation she signed checks on the restaurant's behalf but was not involved in accounting ms ng and her brother sik yuen ng who also was employed at ocean city hk opened the tip account at wing lung bank on date the account was in their names and they each had signature_authority deposits to the tip account from through were generally in cash as follows year amount deposited number of deposits dollar_figure big_number big_number big_number big_number noncash deposits noncash deposits all cash noncash deposits cash all the withdrawals from the tip account which the revenue_agent could trace were for the benefit of ms ng or a restaurant which she partially owned in the united_states the withdrawals occurring from through fall into three general categories dollar_figure--transferred directly to ms ng's personal bank account in the united_states or to american express to pay her personal american express bills dollar_figure--paid for the direct benefit of u s restaurants in which ms ng had an ownership_interest and dollar_figure--no information provided in date ms ng resigned from her position at ocean city hk and transferred a portion of her stock ownership to her son this was apparently done as a result of a controversy concerning her use of the tip account the managing director of the restaurant jack lee also resigned and transferred ownership of all of his stock to ms ng's son in date ms ng and mr lee had been business partners since sometime in or early ocean city hk was reorganized and new owners were brought into the business in date a newly constituted board_of directors decided to close the tip account the accounting firm of kpmg peat marwick peat marwick was employed to conduct a financial audit of ocean city hk for the year ending date james arkoosh peat marwick's hong kong resident partner testified that the tip account was included as an asset of ocean city hk on its balance_sheet for the year ended date he did not know whether the tip account had been treated as an asset of ocean city hk for any of the years under consideration and no persuasive evidence was introduced for us to conclude that the tip account belonged to the restaurant in her posttrial brief ms ng claims that she did not own the tip account but rather it was owned by ocean city hk that certain deposits into the account were counted twice by respondent and that disbursements to her from the account were loans the record in this case belies these claims ms ng and her brother had complete control_over the tip account although the source of deposits into the account may have been tips received by ocean city hk employees a substantial portion of the withdrawals from the account went to ms ng or for her benefit we therefore find that ms ng controlled the tip account and treated it as her own the parties stipulated that dollar_figure of the deposits in the tip account were not included in respondent's adjustments because that amount was transferred to ms ng's bank of america account and already had been counted in determining her reconstructed income ms ng has not shown that other_amounts were counted twice further we are not convinced that the withdrawals from the tip account were loaned to her or that she intended to repay any such alleged loans nonetheless we believe some disbursements from the tip account were for the benefit of ocean city hk shareholders other than ms ng who in effect acted as agent for ocean city hk in the united_states the parties stipulated that dollar_figure in disbursements from the tip account between and were paid to ocean city restaurant in san francisco in which ms ng had a percent ownership_interest or to its suppliers accordingly we find and thus hold that only percent of the dollar_figure deposited into the tip account was income to ms ng the parties also agreed that dollar_figure was paid directly to ms ng from the tip account ms ng claims that some of the dollar_figure went to ocean city seattle and ocean city san francisco as well as to the golden palace restaurant in los angeles in which she had no ownership_interest other than an exhibit showing that a dollar_figure withdrawal from the tip account on date was recorded on the books of ocean city hk as a loan to the golden palace ms ng presented no evidence that any specific disbursement went to any of these restaurants the funds were wired directly to ms ng and there is no evidence that she transmitted the money to the golden palace accordingly we find and thus hold that all of the dollar_figure paid directly to ms ng from the tip account is income to her the parties agreed that dollar_figure was paid from the tip account to golden dragon restaurant or its suppliers ms ng is a percent owner of the golden dragon and we find and thus hold that half of this dollar_figure is income to her the parties stipulated that dollar_figure was disbursed from the tip account to pay ms ng's personal credit card bills we find and thus hold that the entire amount of those deposits is income to ms ng to summarize except for the amounts that we found are not income to ms ng we find and thus hold that all of the tip account deposits are income to ms ng other accounts the revenue_agent used unexplained cash deposits to other bank accounts ms ng owned or controlled as the basis to reconstruct ms ng's income ms ng's personal checking account in the united_states was at the bank of america in san francisco the deposits to the bank of america account after reduction for reported and nontaxable rents and partnership draws determined to be unreported income included number of rent draw unreported income year cash deposits deposits reduction adjustment dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number 1big_number big_number -0- big_number no explanation was given for the mathematical discrepancy ms ng controlled an account at union bank in san francisco that she opened in the name of strong hope as well as an account at bank of the orient in san francisco in the name of permanent union ltd both companies were wholly owned by ms ng the revenue_agent analyzed the deposits to these accounts and determined that the following unexplained cash deposits made to each account after reduction for the maximum reported rents that could have been received in cash represented unreported income of ms ng cash deposits union bank deposits bank of the orient deposits rent reduction adjustment dollar_figure big_number big_number dollar_figure ms ng also made deposits of checks from her restaurants and other identified and unidentified sources she made wire transfers of unidentified funds to sumitomo bank she used cash from unidentified sources to purchase cashier's checks she made contributions to capital and loans to her restaurants with unidentified funds ms ng made numerous check and cash deposits into her accounts at hang seng bank and wing lung bank in hong kong and numerous wire deposits from the hong kong banks to her bank of america account in san francisco cash and check deposits into ms ng's account at hang seng bank were as follows year total deposits dollar_figure big_number big_number big_number big_number the revenue_agent reduced these deposits by dollar_figure to account for two transfers dollar_figure in and dollar_figure in and the revenue_agent determined the remaining amounts to be unreported income deposits into one of ms ng's accounts at wing lung bank were as follows year total deposits dollar_figure big_number big_number big_number big_number wire transfers from wing lung bank and hang seng bank into ms ng's bank of america account in san francisco were as follows year total deposits dollar_figure big_number big_number big_number the revenue_agent reduced the above amounts by dollar_figure to account for several nontaxable transactions that could be traced ms ng contends that partnership draws in cash from the golden dragon restaurant were improperly added to ms ng's income by the revenue_agent in her bank_deposits analysis the revenue_agent subtracted substantiated partnership draws paid directly to ms ng from golden dragon restaurant for the revenue_agent requested documents that would substantiate draws from the restaurant for other years but ms ng did not provide them under the circumstances we find that it was appropriate for the revenue_agent to subtract from her calculation of ms ng's unreported income only those partnership draws that were substantiated ms ng also contends that the revenue_agent improperly treated as income to ms ng amounts that were deposited into accounts belonging to separate entities ms ng owned however ms ng treated accounts belonging to entities she owned as though they were her personal accounts as stated previously she disregarded the legal ownership of the accounts and commingled personal funds with funds of the entities she controlled she also disregarded legal ownership of the accounts when writing checks we find that it was reasonable for respondent to treat the accounts as belonging to ms ng as she herself had done upon review of all of respondent's adjustments and supporting documentation we conclude that with the exception of certain amounts deposited into the tip account that we found should be excluded from ms ng's reconstructed income and dollar_figure of cancellation_of_indebtedness_income for ms ng had respondent determined that amounts deposited into strong hope's account at union bank were the income of ms ng on the books of strong hope the deposits were treated as loans to ms ng to avoid being whipsawed respondent increased the amount ms ng owed to strong hope to reflect that the amounts deposited into strong hope's account at union bank and used for her benefit were amounts strong hope loaned to ms ng respondent also adjusted the loan balance shown on the books of strong hope as due from ms ng to include expense items that had been booked as loans from ms ng to strong hope but which were never substantiated by ms ng the net amount left owing to strong hope by ms ng was dollar_figure and respondent took the position that this debt was forgiven and or canceled on date when strong hope distributed its one-half interest in stockton street to ms ng in her posttrial brief respondent states that if we hold that the amounts deposited into strong hope's union bank account are the income of ms ng then respondent concedes that the forgiveness of income issue should be resolved in favor of ms ng we find that the amounts deposited into strong hope's union continued unreported income in the amounts determined by respondent a final note with respect to the unreported income issue in her posttrial brief ms ng asserts that the nature of this case cries out for a net_worth analysis and requests the court to direct the parties to cooperate in an effort to do a net_worth analysis to reach a more accurate and just result we will not accede to ms ng's request whatever ms ng's net_worth it is not relevant to whether the bank_deposits and other income traced to her during the years under consideration constitute income to her what happened to this income after ms ng received it does not change its character as income moreover there is no requirement that the commissioner use the net_worth_method for computing income estate of mason v commissioner t c pincite issue hong kong restaurant losses we now turn our attention to whether ms ng is entitled to claimed pass-through losses from her solely owned s_corporation hong kong restaurant inc this in turn depends upon whether ms ng had sufficient basis in that corporation to claim the losses pursuant to sec_1366 s_corporation income losses deductions and credits are passed through pro_rata to shareholders the amount that can be claimed is limited to the sum of a shareholder's adjusted_basis in the corporate stock and hi sec_1 continued bank account are the income of ms ng adjusted_basis in any indebtedness that the corporation owes to the shareholder sec_1366 ms ng deducted losses from hong kong restaurant inc on her individual tax returns as follows year deduction dollar_figure big_number big_number big_number ms ng established that she purchased big_number shares of stock in hong kong restaurant inc a state of washington corporation for dollar_figure when that company was incorporated in sixteen other investors also purchased stock at that time and the company's initial capitalization was dollar_figure ms ng contends that she later purchased all of the stock owned by the other investors and invested at least dollar_figure in the company there is no credible_evidence to support her claim minutes of an date board_of directors' meeting show ms ng as the sole shareholder but there is no evidence as to how she acquired the additional shares or how much she might have paid for them ms ng claims that a lack of evidence as to how the stock was acquired is not important for purposes of determining her initial basis for federal_income_tax purposes ms ng also contends that preparation of tax returns by a reputable accounting firm supports an inference that the capital stock and loans from shareholders reflected on the balance sheets would have been reviewed and are correct we disagree see sperl v commissioner tcmemo_1993_515 ms ng has the burden of proving her basis in an investment with the exception of the initial dollar_figure stock purchase she has presented no evidence that would permit us to make such a determination furthermore prior to she claimed at least dollar_figure in accumulated losses which would result in a decrease in her basis in the stock of or loans to hong kong restaurant inc see sec_1_1367-1 and sec_1_1367-2 income_tax regs the record reveals that hong kong restaurant inc purchased its restaurant assets from fong fong co inc in november of for dollar_figure ms ng claims that she borrowed dollar_figure to permit the company to purchase the assets the record however does not support this claim rather the record reveals that ms ng borrowed dollar_figure from wing lung bank on date which wa sec_15 months after the purchase of the assets and according to bank records that dollar_figure loan was to be used for the remodeling of ocean city restaurant in san francisco ms ng's wholly owned corporation hong kong investments limited obtained another dollar_figure loan from wing lung bank on date however we do not believe those funds were loaned to ms ng to invest in hong kong restaurant inc as she contends rather we believe the proceeds of the additional dollar_figure loan were used to purchase the building that hong kong restaurant had been leasing from another party ms ng claims she further borrowed dollar_figure from hong kong investments limited to pay for hong kong restaurant inc the evidence does not support this claim to summarize ms ng proved an initial basis of dollar_figure in the stock of hong kong restaurant inc which was totally absorbed by pass-through losses she claimed prior to she did not prove any additional contributions to capital or shareholder loans accordingly we hold that the deductions claimed during the years under consideration were properly disallowed issue sec_1031 exchange ms ng deferred gain from the sale of her larkin and lombard street properties in san francisco pursuant to sec_1031 the deferred gain from the sale of her larkin street property in was dollar_figure and the deferred gain from the sale of her lombard street property in was dollar_figure ms ng's sale of her larkin and lombard street properties was followed by strong hope's conveyance of its one-half interest in an apartment building pincite stockton street in san francisco to ms ng ms ng owned the other half interest in the stockton street property respondent determined that ms ng was not entitled to the deferred gain on the sale of these properties on the ground that ms ng did not intend to exchange the properties for like-kind_property as required to obtain deferral of gain under sec_1031 the underlying facts support respondent's assertions in july of wing lung bank demanded that ms ng satisfy her delinquent bank loans ms ng advised the bank that she would raise the cash needed to pay off her loans by selling the larkin street and lombard street properties in an exchange transaction ms ng entered into a contract to sell the larkin street property to david mandel for dollar_figure on date she subsequently transferred the property to independent exchange services inc ies which in turn transferred the property to mr mandel on date the net cash due ms ng was dollar_figure after all existing loans and taxes were paid ms ng entered into a contract to sell the lombard street property to jsm inter realty corporation for dollar_figure on date she subsequently transferred the property to ies which in turn transferred the property to jsm inter realty corporation on date the net_proceeds from this sale to ms ng dollar_figure were placed in an escrow account with founders title company founders on date ms ng agreed to pay dollar_figure million to strong hope for the purchase of strong hope's 50-percent interest in the stockton street property also on january ms ng and strong hope agreed to an addendum to the sale contract providing that ies would be substituted for ms ng as buyer and that once strong hope conveyed the property to ies the property then would be transferred from ies to ms ng ms ng was required to pay dollar_figure to the internal_revenue_service irs on date apparently to satisfy a tax_lien in order to open her restaurant in san francisco she also had to receive the exchange property by that time as required under sec_1031 ies strong hope and ms ng entered into an agreement on that date providing that ies would purchase the stockton street property from strong hope for dollar_figure million and that strong hope would deed the property directly to ms ng the purchase_price was to be paid as follows dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure assumption of deed_of_trust cash in escrow promissory note from ms ng to ies assigned to seller paid_by ms ng ms ng as agent of strong hope deeded strong hope's percent interest to herself on date ms ng wanted the escrowed funds to be released on that date founders refused to pay the escrowed funds directly to strong hope because founders previously had been instructed to release the money only to ies on date the escrow was canceled pursuant to instructions from ies and on date founders issued a check to ies for dollar_figure representing the proceeds from the sale of ms ng's lombard street property the proceeds from the sale of the larkin street and lombard street properties ostensibly used to acquire the stockton street property from strong hope in a sec_1031 exchange actually were used by ms ng for her own purposes as follows date--ies issued a dollar_figure check to strong hope representing net_proceeds from the sale of the larkin street property date--ies check deposited into strong hope's union bank account purportedly as a deposit toward the purchase_price of the stockton street property ms ng purchased a money order for dollar_figure with funds from strong hope's union bank account she used the money order to make a mortgage payment on the stockton street property one-half of which she owned outright one-half of the payment dollar_figure --benefiting the other percent interest in the stockton street property strong hope owned --was recorded as a loan to strong hope from ms ng date--founders issued check to ies for dollar_figure date--ies issued check to strong hope for dollar_figure representing net_proceeds after tax withholding from sale of the lombard street property of the dollar_figure disbursed ies withheld dollar_figure for the irs and dollar_figure for the california franchise tax board date--ies check for dollar_figure deposited into strong hope's union bank account where the balance was dollar_figure immediately prior to the deposit ms ng purchased cashier's checks on may with the deposited funds dollar_figure payable to strong hope limited a california corporation strong hope limited which is not the same entity as petitioner strong hope ltd a hong kong corporation and purported seller of the stockton street property dollar_figure payable to strong hope limited and dollar_figure payable to ms ng the cashier's checks were treated as follows dollar_figure--booked by strong hope limited as a loan from ms ng dollar_figure--deposited into strong hope limited's account at bank of america on date dollar_figure--deposited into ms ng's personal account at bank of america on date date--check for dollar_figure drawn on strong hope limited's account at bank of america and deposited into ms ng's personal account at bank of america sec_1001 requires recognition of gain_or_loss on the sale_or_exchange of property however under sec_1031 nonrecognition is permitted if property held for productive use in a trade_or_business or for investment is exchanged solely for like- kind property also held for business or investment purposes sec_1031 assumes that the new property is substantially a continuation of the old investment see 356_us_260 a taxpayer must satisfy the specific requirements and underlying purpose of sec_1031 to qualify for deferral of gain 760_f2d_1039 9th cir affg 81_tc_782 a transaction will not be treated as an exchange if the taxpayer had control_over the sale proceeds 52_tc_394 see also klein v commissioner tcmemo_1993_491 a transaction also will not qualify under sec_1031 if the person with whom the taxpayer made the exchange was acting as the taxpayer's agent coupe t c pincite ms ng's transactions did not meet the specific requirements or the underlying purpose of sec_1031 she appropriated the proceeds from the sale of the larkin street and lombard street properties for her own use immediately after the money was deposited into strong hope's bank account which ms ng treated as her own we do not believe she ever intended to pay the dollar_figure promissory note she gave as part of the purchase_price strong hope acted as ms ng's agent when it deeded the stockton street property directly to ms ng contrary to the original agreement of the parties furthermore ms ng never intended to exchange her larkin street and lombard street properties for property of like_kind she sold those properties because she needed the proceeds to satisfy her delinquent loans with wing lung bank we conclude that ms ng did not satisfy the requirements or underlying purpose of sec_1031 and accordingly hold that she is liable for gain on the sale of the larkin street and lombard street properties issue strong hope liquidation the next issue we consider relates to the tax consequences of strong hope's transfer of its interest in the stockton street property to ms ng respondent determined that strong hope made a liquidating_distribution to ms ng when it transferred the stockton street property to her ms ng contends that because strong hope sold its interest in the stockton street property to her after the sale it had an asset namely the dollar_figure that ies paid to the irs on strong hope's behalf and which strong hope claims should be refunded to it we previously determined that ms ng did not acquire an interest in the stockton street property from strong hope in a sec_1031 exchange transaction in our opinion the correct characterization of the transfer of strong hope's interest in the stockton street property to ms ng is a distribution_of_property not a sale a liquidating_distribution of property by a corporation to a shareholder is taxable to the shareholder as gain from the sale_or_exchange of property to the extent the distribution exceeds the shareholder's basis in his stock any distribution that is part of a series of distributions under a plan to redeem all outstanding_stock is treated as a liquidating_distribution sec_346 liquidating distributions are treated as full payment for a shareholder's stock sec_331 to find a corporate_liquidation there must be a manifest intention to liquidate and a continuing purpose to terminate corporate affairs and the corporation's activities must be directed to such termination 50_tc_130 the parties stipulated that strong hope's sole u s business activity was the rental of its individual one-half interest in the stockton street property there is nothing in the record to suggest that strong hope had business activities outside the u s upon the purported sale of its one-half interest in the stockton street property to ms ng strong hope filed a final tax_return for and reported no tax_liability for that year emerald lee the accountant who prepared strong hope's return testified that she was informed that strong hope was going to be liquidated additionally ms ng stated in a form_5471 information_return of u s persons with respect to certain foreign_corporations that strong hope has distributed all of its assets in early the company has remained dormant for the remainder of calendar_year no longer conducts business of any kind and has no assets the fair_market_value of strong hope's interest in the stockton street property was dollar_figure million ms ng assumed a dollar_figure mortgage and had a dollar_figure basis in her strong hope stock the liquidation of strong hope results in a gain of dollar_figure accordingly we hold that ms ng realized a gain of dollar_figure from the liquidation of strong hope issue investment_interest deduction respondent determined that ms ng had dollar_figure of interest_income in and that her investment_interest deduction was limited pursuant to sec_163 to dollar_figure plus the amount of net_investment_income or a total of dollar_figure respondent thus disallowed dollar_figure of claimed interest_expense ms ng did not contest this issue either at trial or in her posttrial brief accordingly we sustain respondent's determination in this regard issue net_operating_loss_deduction ms ng claimed a dollar_figure net_operating_loss_deduction in attributable to a loss carried over from respondent disallowed this deduction ms ng has presented no evidence to substantiate the loss because ms ng did not meet her burden_of_proof the deduction was properly disallowed issue ms ng's additions to tax respondent determined that ms ng is liable for an accuracy- related penalty and for additions to tax for negligence substantial_understatement failure_to_file timely returns and failure to pay estimated_tax for and sec_6653 imposes an addition_to_tax of percent of the amount of any underpayment due to negligence or disregard of rules or regulations and sec_6653 provides for an addition of percent of the interest payable under sec_6601 on the portion of the underpayment attributable to negligence for a 5-percent addition_to_tax for negligence or disregard of rules or regulations applies pursuant to sec_6653 for sec_6662 and b and imposes a penalty equal to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations or to substantial_understatement of tax negligence is defined as the failure to exercise the due care that a reasonable prudent person would exercise under similar circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 a taxpayer has the burden of proving that respondent's determination is in error 79_tc_846 we are satisfied and thus find that the entire underpayment is due to ms ng's negligence and intentional disregard of the federal_income_tax rules and regulations ms ng failed to maintain adequate_records she commingled her personal funds with funds of entities she controlled she misrepresented material facts to the revenue_agent on more than one occasion she concealed large amounts of taxable_income on which she did not pay tax she concealed ownership of property we therefore hold that ms ng is liable for the additions to tax for negligence on the entire underpayment for each of the years through and for the accuracy-related_penalty on the entire underpayment for excluding the amount by which any of the underpayments is to be reduced in accordance with our findings herein sec_6651 provides for a 5-percent addition_to_tax for each month a return is not filed unless due to reasonable_cause with a maximum addition_to_tax of percent because ms ng did not timely file her returns sec_6651 applies to each of the years under consideration sec_6654 provides for an addition_to_tax for failure to pay estimated income_tax because ms ng failed to pay estimated_tax for sec_6654 applies finally respondent determined an addition_to_tax under sec_6661 for and sec_6661 provides for a 25-percent addition_to_tax for substantial_understatement we sustain respondent's determination issue discharge_of_indebtedness respondent determined that strong hope had dollar_figure in discharge_of_indebtedness income in this discharge_of_indebtedness income relates to debts strong hope owed to strong hope limited the california corporation and to permanent union limited both of which were wholly owned by ms ng as of strong hope owed dollar_figure to strong hope limited and dollar_figure to permanent union limited respondent contends that these debts were discharged when ms ng caused strong hope to distribute to her its sole asset ie the stockton street property and thus liquidate strong hope argues that it was insolvent prior to the distribution that it did not liquidate in and that any discharge_of_indebtedness was not u s source or business income gross_income includes income_from_discharge_of_indebtedness sec_61 however sec_108 provides an exclusion if the discharge_of_indebtedness occurs when the taxpayer is insolvent strong hope contends that it comes within the insolvency exclusion of sec_108 we do not agree strong hope had assets of dollar_figure and liabilities of dollar_figure prior to its distribution of the stockton street property the stockton street property was valued at dollar_figure million and according to strong hope's books it had other assets totaling dollar_figure the company had a mortgage of dollar_figure and owed dollar_figure to strong hope limited and permanent union limited based on these facts strong hope was not insolvent immediately prior to the discharge_of_indebtedness strong hope also contends that it did not liquidate in and thus could not have discharge_of_indebtedness income we disagree following strong hope's distribution of its 50-percent interest in the stockton street property to ms ng on date it effectively ceased doing business and the amounts it owed to strong hope limited and permanent union limited were effectively discharged whether a company actually liquidates is not the test for determining whether there is income_from_discharge_of_indebtedness a debt is discharged when it becomes apparent that the debt will never have to be repaid 74_tc_1062 vacated and remanded 692_f2d_152 1st cir finally strong hope contends that any discharge_of_indebtedness would not be u s source income under sec_881 or income effectively connected with the conduct_of_a_trade_or_business within the united_states under sec_882 again we do not accept this assertion the record clearly reveals that strong hope's only business activity was the rental of the stockton street property in san francisco and that the indebtedness to strong hope limited and permanent union limited was related to that activity we accordingly find that strong hope's indebtedness was connected with its business in the united_states to conclude we hold that strong hope realized discharge_of_indebtedness income of dollar_figure in issue stockton property basis for purposes of calculating the amount of gain realized by strong hope under sec_336 on the distribution of the stockton street property to ms ng respondent reduced strong hope's adjusted_basis in the stockton street property in this regard respondent contends that strong hope understated the accumulated depreciation by dollar_figure when it reported the sale of its interest in the property and second that a roofing expense of dollar_figure which strong hope added to basis was not substantiated strong hope does not contest respondent's depreciation adjustment however with respect to the roofing expense strong hope asserts that respondent knows that this expense was incurred the evidence is not sufficient to substantiate the claimed roofing expense accordingly we sustain respondent's adjustments to strong hope's basis in the stockton street property issue other adjustments respondent contends that strong hope could not substantiate dollar_figure of a claimed net_operating_loss_carryover from strong hope did not contest this determination we therefore sustain respondent's determination to the extent the adjustment may affect strong hope's tax_year respondent also claims that strong hope should be taxed on rental income of dollar_figure that it received from celadon restaurant in we do not have jurisdiction over strong hope's tax_year accordingly we do not sustain this adjustment issue strong hope's additions to tax respondent determined an addition_to_tax under sec_6651 and a penalty under sec_6662 against strong hope for sec_6651 imposes an addition_to_tax for failure to timely file a return strong hope did not timely file its corporate tax_return thus it is liable for the addition_to_tax under sec_6651 pursuant to sec_6662 a penalty is imposed on that portion of the underpayment that is attributable to negligence or disregard of rules and regulations or to substantial_understatement like ms ng strong hope was uncooperative during the audit did not provide adequate_records and misrepresented facts to respondent's agent we find that strong hope was negligent and disregarded rules and regulations and substantially understated its tax thus it is liable for the penalty under sec_6662 to reflect the foregoing and concessions decisions will be entered under rule
